Title: To George Washington from Joseph Walker, 1 June 1782
From: Walker, Joseph
To: Washington, George


                  
                     Sir
                     Stratford 1st June 1782
                  
                  I Have taken the liberty to write, & enclose the
                     Examination of Daniel Evis, who will be sent to Head Quarters with the Bearer
                     of this; for further Examination, should your Excellency think proper. On
                     further enquiry may be better able to determine the truth of his Story by
                     seeing how it agrees: though I have no particular reason to doubt his honesty.
                  Should Vann come this way on his return, shall be prepaired to
                     take him; as the matter will be left in such hands, as will be attentive
                     & unsuspected. I am your Excellency’s most obednt Humble Servnt
                  
                     Jos: Walker
                     
                  
                Enclosure
                                    
                     
                        Stratford May 31st 1782
                     
                     About the 18th of April 1782 I came from N. York from thence I
                        went to the East End of L. Island & cross over to Lime in the State
                        of Connectt from thence I came to Stratford to my Famely after which I
                        resigned myself up to Capn Jos. Walker on his Excellency’s Proclamation
                        about the 6th May.
                     Some time last fall, I saw Joseph Vann a Refugee from New
                        Fairfield, at Lloyds Neck with, dispatches from N. York, the Packet amounted
                        to Sixteen Letters. Two of them were directed to Coll. Ethan Allen. Three to
                        Governor Chittendon. Two of the last mentioned, (Vann Said) were from the
                        Governor of N. York. Some of the Letters were for Canada.
                     Vann was set over upon the Main & passd on to Vermount
                        was gone 3 Months & returned. I then saw Two of his Letters directed
                        to General Clinton, what other Letters he had I could not say.
                     About the 1st of April 1782 I again saw Vann with another
                        large Packet of Letters passing throw Jamaica to Lloyds Neck; who they were directed to could not tell. I asked him
                        who they were for, he answered the same as before. & from the same
                        Persons, one he mentioned being from General Robbinson.
                     Since I have been at Stratford am informed Vann passd about a
                        Week after I saw him, & went on to Vermount, is expected back some
                        time this Month.
                     I also saw one Seele Peet, a Corporal in
                        Ludlows Corps, receive his Recruiting Instructions about 5 Months since;
                        from the Colonel, to come over to the Main & Recruit, he sent over Hermes Beaman, Thomas Mallery, & Samuel Beardsley, which Peet
                        had enlisted During the War.
                     Since I came over, have been informed that sd Peet went up
                        with Vann to Vermount.
                     Vann is a Middle sized Man, short light brown Hair, light Eyes,
                        long snuff Coloured Coat, large white Button, Brown Vest & Breches
                        large Hatt.
                     Peet is 6 Feet high, well set, light hair long snuff Coloured
                        Coat, Brown Vest, & Breches Boots goes by the Name of Rheuben Peet,
                        a Deserter from the Enemy.
                     
                  
                  
               